Citation Nr: 0517821	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-26 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to an evaluation greater than 20 percent for a 
recurrent left shoulder dislocation.


WITNESSES AT HEARING ON APPEAL

The veteran and B.R.




ATTORNEY FOR THE BOARD

P. J. Hammon, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision in which the RO 
granted service connection for recurrent left shoulder 
dislocation and assigned a 20 percent rating effective May 3, 
2001.  The veteran subsequently perfected an appeal regarding 
this issue.

In a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in August 2003, the veteran indicated that he wished to 
appear for a personal hearing (Travel Board Hearing) before a 
Veterans Law Judge at the local RO. 

The veteran testified at a hearing on February 10, 2005, 
before the undersigned Veterans Law Judge, who has been 
designated to make the final disposition of this proceeding 
for VA.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim. 

2.  The veteran's left shoulder disorder is manifested by 
subjective complaints of recurrent dislocations, but not by 
limitation of motion at the shoulder level or pathology 
supportive of an increased rating based on functional 
impairment.






CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
service connected left shoulder disability are not met.  
38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§  4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 
5202 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matter 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in June 2003, 
wherein the RO advised the veteran of the type of evidence 
needed to substantiate his claim for an increased rating.  In 
this letter, the RO also advised the veteran of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him, what evidence should be provided by VA, 
and the need to advise VA of or submit any additional 
evidence that he believed might be relevant to his claim. 

During the February 2005 hearing, the veteran indicated there 
were records from the VA Medical Center in  Long Beach, CA, 
and from a private physician that had yet to be obtained.  
The Board notes that the records referred to are now in the 
case file and the veteran has executed a waiver of RO review.  
The veteran has not alleged, nor does the record currently 
reflect, that there exists any additionally available 
evidence for consideration in his appeal.  

Thus, the Board finds that all obtainable evidence identified 
by the veteran has been obtained and associated with the 
claims folder and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

After the notice letter was provided, the claim was 
readjudicated and an SSOC was issued to the veteran.  Since 
the veteran has had every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, deciding the appeal would not be prejudicial to him.

The Board further finds that VA has done everything 
reasonably possible to assist the veteran.  In this regard, 
the Board notes that the RO arranged for the veteran to 
undergo VA examinations to determine the severity of his 
service-connected disability in July 2001, July 2003 and June 
2004.  The reports of these examinations were obtained and 
associated with the claims folder.  

In summary, the Board finds that VA has fully satisfied the 
requirements of the VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  

II.  Entitlement to an Increased Evaluation for a Left 
Shoulder Disability

The veteran is seeking an increased rating for his service-
connected left shoulder disability.  He essentially contends 
that the degree of impairment resulting from this disability 
is more severe than is contemplated by the 20 percent rating 
currently assigned under Diagnostic Code (DC) 5202.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

As noted above, the veteran's left shoulder disorder is 
currently evaluated under the criteria of DC 5202, which 
pertains to other impairment of the humerus.  The record also 
reflects that the veteran's left shoulder is his minor 
extremity and his right shoulder is his major extremity.

For the major side, an evaluation of 20 percent disabling is 
available under DC 5202 for infrequent episodes of recurrent 
dislocation of the humerus at the scapulohumeral joint with 
guarding of movement only at shoulder level, or for malunion 
of the humerus with moderate deformity.  A 30 percent rating 
is available for frequent episodes of recurrent dislocation 
of the humerus at the scapulohumeral joint with guarding of 
all arm movements, or for malunion of the humerus with marked 
deformity.  A higher evaluation of 50 percent disabling is 
available for fibrous union of the humerus.  An evaluation of 
60 percent disabling is available for non-union of the 
humerus (false flail joint).  The maximum evaluation of 80 
percent disabling is available for loss of the head of the 
humerus (flail shoulder).  See 38 C.F.R. § 4.71a, DC 5202.

For the minor side, an evaluation of 20 percent disabling is 
available under DC 5202 for infrequent episodes of recurrent 
dislocation of the humerus at the scapulohumeral joint with 
guarding of movement only at shoulder level, or for malunion 
of the humerus with moderate deformity.  A 20 percent rating 
is available for frequent episodes of recurrent dislocation 
of the humerus at the scapulohumeral joint with guarding of 
all arm movements, or for malunion of the humerus with marked 
deformity.  A higher evaluation of 40 percent disabling is 
available for fibrous union of the humerus.  An evaluation of 
50 percent disabling is available for non-union of the 
humerus (false flail joint).  The maximum evaluation of 70 
percent disabling is available for loss of the head of the 
humerus (flail shoulder).  See 38 C.F.R. § 4.71a, DC 5202.

The Board will also consider the veteran's disability under 
the criteria of DC 5201, which pertains to limitation of 
motion of the arm.  Under this code, limitation of motion to 
25 degrees warrants a 30 percent rating for the minor 
extremity.  Limitation of motion midway between the side and 
shoulder level warrants a 30 percent rating for the major 
extremity and 20 percent rating for the minor extremity.  
Limitation of motion at shoulder level warrants a 20 percent 
rating for either the major or minor extremity.  38 C.F.R. 
§ 4.71a, DC 5201.  

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, and zero degrees to 90 
degrees in both external and internal rotation.  38 C.F.R. § 
4.71, Plate I (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy from disuse.  38 
C.F.R. § 4.45.
As explained in the April 2002 rating decision, the RO 
granted the veteran's 20 percent rating under DC 5202 based 
on medical evidence showing infrequent recurrent dislocations 
of the humerus with pain, limited movement and lack of 
endurance.

Having reviewed the complete record, the Board finds that the 
preponderance of the credible and probative evidence is 
against the assignment of a rating higher than 20 percent for 
the veteran's service-connected left shoulder disability.  In 
reaching this conclusion, the Board found the most probative 
evidence of record to be the reports of the VA examinations 
conducted in July 2001, July 2003 and June 2004.

The veteran's service medical records, his original claim 
form and a VA exam in September 1993 indicate that the 
original injury to his left shoulder occurred in 1988 prior 
to his entry into active military service.  While in service, 
the veteran subsequently underwent a Bankhart procedure in 
1992 to correct recurrent left shoulder dislocations.  

The Board notes that the September 1993 VA examination 
indicated that the veteran described stiffness and 
"cracking" in his left shoulder.  Also noted was a scar 
extending from the apex of his left shoulder to the axilla.  

Physical examination of the left shoulder revealed flexion of 
180 degrees, and abduction of 170 degrees.  Internal and 
external rotation were both 90 degrees.  Pronation and 
supination were 90 degrees and without pain when done against 
resistance.  

Service connection was denied on the basis that the original 
injury occurred prior to the veteran's entry onto active 
duty; however, the Board notes that the physical exam results 
indicated that with the exception of a 10 degree limitation 
of abduction, the veteran had full ROM of the left shoulder 
and essentially no functional limitations. 

In the July 2001 VA examination, abduction and forward 
flexion of the left shoulder was 180 degrees, external 
rotation was 90 degrees and internal rotation was 70 degrees.  
There was no functional impairment with respect to activities 
of daily living (ADL), but with regard to his job, the 
functional impairment was noted to be difficulty with 
climbing and heavy lifting.  The examiner opined that the 
veteran's ROM of the left shoulder was affected by pain, 
fatigue and lack of endurance with pain having the major 
impact.  There was no sign of weakness or incoordination, and 
no evidence of recurrent or frequent dislocations.

Since 1999 and up to the present, the veteran has been an 
inspection diver for the petroleum industry, inspecting off 
shore platforms.  He is a self-employed independent 
contractor.  Ninety percent of his job is performed on the 
surface and ten percent is below the surface.  His duties 
include holding a 54 pound camera on his right shoulder and 
approximately 15 pounds of cranks.  He also frequently has to 
climb ladders.   

During the July 2001 VA exam, the veteran told the examiner 
that he experienced the most difficulty and pain when he had 
to reach over to the camera with his left arm and swing it 
back, externally rotating and abducting his left shoulder.  
He also complained of stiffness in the mornings and in cold 
weather.  In addition, he complained of difficulty sleeping 
on his left side and he tended to keep his left arm close to 
his side.  He did not complain of any recurrent or frequent 
dislocations and he indicated he had not sought any medical 
treatment for his left shoulder since his discharge in 1993.
  
An X-ray of the left shoulder showed residual sutures and 
loss of the glenohumeral joint space with sclerosis of the 
articular surface of the humeral head.  The impression was 
degenerative arthritis.  

The RO granted service connection on the basis of the July 
2001 VA exam and assigned a 20 percent rating disability.  

The veteran had another VA exam in July 2003, for complaints 
of increased symptoms.  That exam revealed left shoulder 
flexion of 90 degrees with pain at 90 degrees, abduction of 
80 degrees with pain at 80 degrees, external rotation of 80 
degrees with pain at 80 degrees, an internal rotation of 75 
degrees with pain at 75 degrees.  The examiner opined that 
the ROM of the left shoulder was additionally limited by lack 
of endurance and incoordination, but pain had the major 
functional impact.  ROM on the left was not additionally 
limited by fatigue, weakness or instability, and there was no 
evidence of recurrent dislocation, malunion or guarding.  A 
linear 27 x 3 centimeter disfiguring, depressed, mildly pink, 
soft, non-tender scar with no keloid formation or 
inflexibility was noted.  

Regarding specific functional limitations, the examiner 
opined that the veteran should avoid heavy lifting, crawling, 
frequent overhead reaching and climbing.  He noted no adverse 
affect on the veteran's ability to perform his normal ADL.  

The veteran stated that his condition caused him to lose 5 
months of time from work, but it is unclear as to the 
starting and ending points of the period of time over which 
that occurred, and there is no other independent evidence to 
clarify or support this assertion.  

Based upon the clinical findings, the examiner changed the 
veteran's diagnosis to recurrent dislocation of the left 
shoulder, status post Bankhart procedure, with degenerative 
arthritis, disfiguring scar, pain and limited ROM.  There was 
no evidence of, nor did the veteran assert that there were 
any recurrent or frequent episodes of dislocation of the left 
shoulder.

Records from VAMC Long Beach, CA indicate that the veteran 
sought treatment there on September 12, 2003 for his left 
shoulder, stating he thought he dislocated it while opening a 
closet door.  Physical examination of the left shoulder 
revealed a well-healed large anterior vertical scar, no 
clicks or pops with passive ROM, a non-tender clavicle, 
reduced active ROM of the left arm, moderate lateral 
extension, slightly decreased ROM with cross chest motion and 
slight guarding noted.  

No specific findings were made as to the actual degree of 
limitation of motion, but an X-ray of the left shoulder 
showed no occult fracture or dislocation.  Also, there was no 
evidence of recurrent dislocations since the veteran's 
surgery in 1992, but the examiner did note the history of 
decreasing ROM.  The veteran was given Motrin and advised to 
refrain from overhead and push/pull movements until seen in 
the orthopedic clinic.  Other than the above, there were no 
functional limitations noted.

On September 22, 2003, the veteran sought treatment from a 
private physician for his left shoulder.  He complained of 
left shoulder pain and instability for 2 weeks.  The 
physician noted slight anterior instability, a slightly 
positive Speed's sign (pain with resisted flexion of the left 
shoulder), external rotation of 60 degrees on the left, 
internal rotation to L1 bilaterally, and 170 degrees of 
forward flexion bilaterally.  He also noted that the veteran 
exhibited slight apprehension and anterior capsular 
tenderness.

An X-ray revealed a well located glenohumeral joint, with no 
overt abnormality and no fracture.  The diagnosis was 
shoulder dislocation with instability and weakness.  The 
veteran was advised to take a mild analgesic, use heat and 
ice as instructed at home and return after he had an MRI with 
arteriogram.  

The veteran was next seen in the orthopedic clinic at Long 
Beach VAMC in December 2003.  ROM on the left shoulder was 
found to be 160 degrees of forward flexion, 160 degrees of 
abduction, 50 degrees of external rotation and ability to 
reach to his waist level on internal rotation of the left 
shoulder as opposed to reaching T8, which he could do with 
his right shoulder.  The veteran was also found to have 
Yeagerson's sign (pain on resisted supination of his left 
forearm), and Speed's sign.  The MRI was noted to be 
negative.  Other than pain, there were no other functional 
limitations noted.

The veteran underwent another VA exam in June 2004.  He was 
examined by the same physician who examined him in July 2003.  
At this exam he complained of constant pain, difficulty with 
lifting, carrying, overhead reaching and climbing a ladder.  
He told the examiner he had lost a week of work because of 
his shoulder, but he denied any periods of incapacitation.  
He reported pain and tingling in his left upper arm when he 
rolls over during sleep.  

Significant findings of the veteran's scar were that it was 
13 x 2 centimeters, disfiguring, soft, and nontender, with no 
evidence of ulceration, adherence, instability, tissue loss, 
abnormal texture or limitation of motion.  

Examination of the veteran's left shoulder revealed active 
flexion of 85 degrees against gravity and with pain, active 
abduction of 70 degrees against gravity with pain, active 
external rotation of 85 degrees against gravity with pain, 
and internal rotation of 70 degrees against gravity with 
pain.  Regarding DeLuca issues, the examiner specifically 
found limited ROM of the left shoulder due to pain, lack of 
endurance and fatigue, with pain having the major impact.  
There was no evidence of weakness, instability or 
incoordination.

The physician revised the original diagnoses of recurrent 
dislocation, left shoulder, status post Bankhart procedure 
with residual pain, limited ROM, lack of endurance, fatigue, 
degenerative arthritis, and disfiguring scar, to include 
impingement syndrome (a condition affecting the rotator cuff 
that causes shoulder pain).  The examiner reiterated his 
previous advice to the veteran to avoid heavy lifting, 
crawling, frequent overhead reaching and climbing.  There 
were no findings made with regard to limitations on the 
veteran's ADL. 

The Board notes that in his job, the veteran may be engaged 
in all of the above activities including lifting a 55 pound 
camera and approximately 15 pounds of cranks.  Clearly this 
constitutes heavy lifting, the frequency of which may result 
in the lack of endurance, fatigue and pain found on the VA 
exams.  The Board further notes that the veteran's ROM shows 
fluctuating values as opposed to a steady decline.  He 
appears to have periods of increased functioning alternating 
with periods of increased symptoms.  

As an initial matter, the Board notes the veteran's argument 
that the nature of his work is such that his left side should 
be considered as his major side for purposes of an increased 
rating.  However, for purposes of evaluating which side is 
the dominant (major) side, the codes envision that the major 
side is the one used for ADL, which as in this case, may not 
necessarily be the one used most frequently in an 
individual's occupation.  In all the VA exams, the veteran's 
major side was consistently noted to be his right side 
because that is the side he uses to comb his hair, write and 
eat.  Accordingly, the Board concurs that the veteran's right 
side is his major side. 

Having said that, the Board would like to point out that 
hypothetically, even were the veteran's left side considered 
to be his major side, he would still not qualify for a higher 
rating under either DC 5201 or 5202.  For a higher rating 
under DC 5201, the evidence would have to show that his left 
arm motion is limited to midway between his side and shoulder 
level; however, his most recent exam indicates he is limited 
to 70 degrees, which, though limiting, is more than midway 
between his side and his shoulder.  

Similarly, for a higher rating under DC 5202, the evidence 
would have to show frequent, recurrent dislocations with 
guarding of all arm movements; however, the evidence shows 
only one instance of left shoulder dislocation (in September 
2003) since his discharge.  Even taking into account the 
occasional additional episodes the veteran alluded to in the 
record, it is apparent that the dislocations do not happen on 
a routine basis.

Further, the record indicates only two instances where the 
examiners noted slight guarding, but in both cases it was for 
some, not all arm movements.  In sum, the evidence from  2001 
through the present, points to complaints of increasing pain 
and decreasing ROM as opposed to episodes of dislocation.  

In light of the aforementioned evidence, the Board further 
concludes that the criteria for an increased rating under DC 
5202 have not been met because repeated VA examinations have 
shown no evidence of malunion of the humerus with deformity, 
fibrous union of the humerus, or non-union of the humerus 
(false flail joint).  Also, X-rays obtained in July 2001, 
July 2003 and June 2004, revealed no evidence of malunion, 
fibrous union, or nonunion.  Although the veteran has 
reported experiencing increasingly frequent recurrent 
dislocations in his left shoulder, the Board finds that this 
symptomatology is already contemplated by the 20 percent 
currently assigned under DC 5202.

Furthermore, although decreased range of motion was shown 
during his July 2003 and June 2004 VA examinations, the 
specific degrees noted by the examiners are not sufficient to 
warrant the assignment of a higher evaluation under the 
criteria of DC 5201.  See 38 C.F.R. § 4.71, Plate I.

The Board also finds that, as none of the objective medical 
evidence of record demonstrates a diagnosis of ankylosis of 
the left shoulder, DC 5200 is not for application.  See 38 
C.F.R. § 4.71a, DC 5200.  

Accordingly, it is clear that under DC 5201 and 5202, the 
veteran's symptoms more nearly approximate a finding of 20 
percent disability and an increase is not warranted.

The Board notes that the July 2001, July 2003 and June 2004 
VA examinations revealed evidence of functional impairment, 
and this has been considered in evaluating his disability.  
Specifically, the above mentioned VA examinations show 
evidence of pain with varying degrees of motion and tension 
on the left shoulder.  In addition, fatigue and endurance 
were noted in the July 2001 and June 2004 VA exams, with pain 
cited as the major factor in both.  However, there were no 
findings of weakness, instability, or incoordination.  
Further, there is no evidence in any of the VA exams that the 
veteran's disability affects his normal ADL.

Moreover, the patient's private physician, in an April 2005 
letter, noted only pain and a subtle anterior instability as 
support for an increased rating based on functional 
impairment.  Although his private physician further opined 
that the veteran is a Qualified Injured Worker and has a 16 
percent disability to the whole person under the AMA Guides 
to Permanent Impairment (5th Edition), it is well known that 
VA guidelines often differ from other guidelines.  In 
adjudicating claims for higher ratings, VA is bound by the VA 
guidelines.

The veteran testified at the hearing that he misses 
approximately 10 hours of work per month due to his shoulder 
disability, and that it would be even more than that if he 
did not need the money so badly.  In his testimony, his 
employer estimated that the veteran could make a third more 
money than he is making now if he could work overtime.  He 
testified that the veteran often gets passed over for 
overtime because he is limited to working during the day with 
a helper, which is not an option for the overtime work 
because it is often refinery work or work that must be done 
at night.

The veteran routinely takes Motrin, Ibuprofen and other over 
the counter medications for pain control and he sporadically 
participates in physical therapy as his schedule allows.  He 
testified that Motrin temporarily relieves his pain.  
Arguably he would get even more benefit from regular 
participation in physical therapy.  Moreover, there is no 
evidence that he has ever taken or requires stronger pain 
medication or treatments such as steroidal injections or 
surgery.  

In light of the above, the Board concludes that pain is the 
major impairment to the veteran performing his job; however, 
the main impact of the veteran's disability on his job is the 
inability to work overtime.  Although the Board recognizes 
that he also misses approximately 10 hours of work a month, 
we believe that this degree of impairment is already 
contemplated by the 20 percent rating currently assigned.

As an additional matter, the Board finds that the evidence on 
file does not support assignment of a separate compensable 
rating for the veteran's left shoulder surgical scar.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The 
applicable rating criteria for evaluating scars are found at 
38 C.F.R. § 4.118.  

A review of the evidence does not show that the veteran 
satisfies the criteria for a compensable rating under any of 
the potentially applicable diagnostic codes found at 
38 C.F.R. § 4.118.  In this case, VA examination has shown 
the scar to be no more than 27 cm. in length and well healed.  
The veteran has not reported any symptomatology secondary to 
his scar, and in June 2004, the VA examiner found that the 
scar caused no functional impairment.  Accordingly, the Board 
finds that the veteran is not entitled to a separate 
compensable rating for his right shoulder scar.

Finally, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular rating 
is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1)).

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
condition since his separation from service.  Although there 
is evidence that the veteran's shoulder interferes with his 
job as an inspector by preventing him from climbing, 
crawling, and reaching overhead, he is still able to continue 
to work full time during the day with a helper.  His employer 
indicated he finds things for him to do and that the main 
impact is the inability to work overtime.  

Additionally, the Board notes that the degrees of 
disabilities specified in the Schedule are generally 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1  Thus, while the veteran's shoulder 
problems undoubtedly cause him some difficulty as an 
inspector, the Board finds that the absence of evidence 
presenting exceptional circumstances preponderates against 
referring the claim for consideration of an extra-schedular 
rating for the service-connected disability.  In short, the 
Board finds that the disability is appropriately rated under 
the schedular criteria.

Finally, the Board notes that consideration has been given as 
to whether the veteran is entitled to a "staged" rating for 
his service connected disorder as prescribed by the Court in 
Fenderson but concludes that the manifestations of the 
veteran's left shoulder disability most closely approximate 
the criteria for a 20 percent rating under DC 5201 and 5202, 
and no more, for the entire period since the effective date 
of service connection in May 2001.  To this extent, the 
benefit sought on appeal is denied.

In summary, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to a higher 
rating for a left shoulder disorder.  Thus, the benefit of 
the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an evaluation higher than 20 percent for a 
recurrent left shoulder dislocation is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


